960 F.2d 1054
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.Ricky Lamont LOVE, Appellant.
91-3543.
United States Court of Appeals, Eighth Circuit.
Submitted:  April 16, 1992.April 21, 1992.

Before FAGG and WOLLMAN, Circuit Judges, and BOGUE,* Senior District Judge.
PER CURIAM.


1
Ricky Lamont Love appeals his conviction for theft from an interstate shipment of goods.


2
Love contends the district court committed error in admitting certain shipping records, in permitting the carrier's safety director to testify that a stolen vehicle report was filed for the purpose of locating the overdue shipment, and in improperly calculating the cargo loss that was used for sentencing purposes.


3
We have carefully considered Love's contentions and find them to be without merit.  Love's conviction and sentence are affirmed.  See 8th Cir.  R. 47B.



*
 The HONORABLE ANDREW W. BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation